Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon an agreed statement of fact entered into by and between counsel for the respective parties hereto.
Upon the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as set forth in said schedule “A.” Judgment will be entered accordingly.




*511